Appeal from an order of the Supreme Court, Monroe County (Raymond E. Cornelius, J.), entered February 22, 2005. The order granted the motions of defendants Andrew E Meloni, Sheriff Monroe County, Deputy Monroe County Sheriff Bridget O’Hara and City of Rochester for summary judgment dismissing the second amended complaint against them.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.